Title: From George Washington to Army Auditors, 3 June 1779
From: Washington, George
To: Army Auditors


        
          Gentlemen
          [Middlebrook, 3 June 1779]
        
        You will be pleased upon receipt of this to remove with the papers of your Office to Germantown about eight or ten miles from Pluckimin.
        You are at all times to hold yourselves in readiness for a further removal to a place of safety—should the enemy make any attempt to penetrate that part of the country. Given at Head Quarters Middlebrook 3 June 1779.
      